Donald W. Brodsky direct dial:713.646.1335 dbrodsky@bakerlaw.com December 1, 2010 VIA EDGAR Ms. Suying Li Division of Corporation Finance U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549-4628 Re: Swift Energy Company Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 26, 2010 File No. 001-08754 Dear Ms. Li: On behalf of our client, Swift Energy Company, this letter confirms our telephone conversation earlier today in which I indicated that the response of Swift Energy Company to the comments of the Staff contained in the Staff’s letter of November 23, 2010 (received by Swift Energy Company on that date) regarding the above captioned filing would be filed no later than Wednesday, December 15, 2010. Thank you.Please feel free to contact me with any questions. Sincerely, Donald W. Brodsky Cc:Chris Abundis Alton Heckaman
